."
AO 245B (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)                                                                      Pagelofl   (   l


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     .nJDGMENT IN A CRIMINAL CASE
                                      v.                                          (For Offenses Co1111nitted On or After November I, 1987)


                         Jose Tinoco-Alvarez                                      CaseNumber: 3:19-mj-21338

                                                                                  Sandra Resnick
                                                                                  Defendant's Attorney


REGISTRATION NO. 84083298

THE DEFENDANT:
 [gj pleaded guilty to count( s) 1 of Complaint
                                           -----'---------~~~~~~~~~~~~~~~~-


  D was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                  Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        1

  D The defendant has been found not guilty on count(s)                     -~~~~~~~~~~~~~~~~~~




  D Count(s)        -~~~~~~~~~~~~~~~~-
                                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 D TIME SERVED                              ){_~2_(_)___ days
  [gj Assessment: $10 WAIVED [gJ Fine: WAIVED
  [gj Court recommends lJSMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                             charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Tuesday, March 19, 2019
              !")                                                              Date of Imposition of Sentence

         II /[1  .    it                                     F~LED
        .
 Received;       '-fl' · .
           \Lt (/,'
            t-,DUSM          ·                                                 H   ORABU ROBERTN. BLOCK
                                                             MAR I 9 2019      UN TED STATES MAGISTRATE JUDGE
                                                    CLER!<, U.S. DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                               BY                           DEPUTY
 Clerk's Office Copy                                                                                                             3:19-mj-21338
